Citation Nr: 9928510	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-18 602	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether the claim for service connection for residuals of 
a left knee injury is well-grounded.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to secondary service connection for a right 
knee disability.  

4.  Entitlement to secondary service connection for a back 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1946.  This appeal arises from a September 1998 rating 
decision which denied service connection for left knee injury 
residuals, and from a December 1998 rating decision which 
denied service connection for right knee, back and shoulder 
disabilities.  The veteran testified before the undersigned 
member of the Board of Veterans' Appeals (Board) at a hearing 
at the RO in April 1999.  A transcript of that hearing is of 
record.  At the hearing, the veteran indicated that he was 
withdrawing the claim of service connection for a shoulder 
disability, and that issue is not on appeal.  


FINDING OF FACT

The claim for service connection for residuals of a left knee 
injury is plausible.  


CONCLUSION OF LAW

The claim of service connection for residuals of a left knee 
injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for clinical 
documentation of a left knee injury or left knee disorder.  
However, the veteran is competent to state that he sustained 
a left knee injury in service.  He has a left knee disorder 
at the current time and it is indicated that he had left knee 
surgery in 1964, many years after service.  

The veteran was accorded a VA examination in April 1998.  The 
claims folder was not made available to the examining 
physician for review in connection with the examination.  As 
such, the examiner related the current left knee disorder to 
service based on the veteran's history.  The United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims or Court) has 
held that, in order for a claim for service connection to be 
well-grounded, there must be competent medical evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three 
requirements set forth in Caluza have been met, and the claim 
for service connection for residuals of a left knee injury is 
well-grounded.  


ORDER

The claim for service connection for residuals of a left knee 
injury is well-grounded, and to this extent, the appeal is 
granted.  


REMAND

The veteran has contended that he injured his left knee in 
service and that his current left knee disability began with 
that injury.  He also asserts that the left knee disability 
has caused right knee and back disabilities.  In the December 
1998 rating decision, the RO did not adjudicate the issue of 
secondary service connection for a right knee disability as 
such.  Instead, the RO denied service connection for a right 
knee disability on a primary basis.  In his Board hearing, 
the veteran explained that he is not seeking service 
connection for a right knee disability on a direct basis, but 
is claiming secondary service connection for a right knee 
disability.  The Board notes that the RO has adjudicated the 
claim of secondary service connection for a back disability.  
In view of the foregoing, it is clear that disposition of the 
claims for secondary service connection for right knee and 
back disabilities is wholly dependent on whether service 
connection is ultimately granted for residuals of a left knee 
injury.  

At a hearing before the undersigned member of the Board in 
April 1999, the veteran testified that he injured his left 
knee in service, was treated by a medical corpsman, and 
assigned to temporary light duty.  He underwent surgery to 
remove cartilage from his left knee in 1964.  In 
approximately 1985, he began to have additional trouble with 
his left knee and he eventually underwent knee replacement 
surgery in 1992.  He also began to experience difficulty with 
his right knee and he was told by a physician that his right 
knee pain resulted from favoring his left knee.  He had 
undergone no specific medical treatment with regard to his 
right knee.  The veteran indicated that he had first become 
aware of low back pain two years earlier.  He reported that 
no physician had told him that his right knee or back 
disabilities were related to his left knee injury residuals.  

The veteran has indicated that he has had VA medical 
treatment at the VA Medical Center in East Orange, New Jersey 
(East Orange VAMC) since 1981.  However, it does not appear 
that the RO has attempted to obtain all records of medical 
treatment of the disabilities at issue.  (Other records have 
been associated with the claims folder and reflect medical 
treatment dating back to the 1970s, but the treatment was for 
disabilities not at issue in this appeal.)  

Accordingly, the claims of service connection for residuals 
of a left knee injury, and secondary service connection for 
right knee and back disabilities are REMANDED for the 
following:

1.  The RO should contact the veteran and 
obtain a list of all VA and private 
sources of medical treatment for his 
residuals of a left knee injury, and 
right knee and back disabilities since 
service.  After obtaining any necessary 
releases from the veteran, the named 
medical providers should be requested to 
provide copies of all records of 
treatment of the veteran.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of all 
left knee, right knee and back pathology.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination, and the examiner 
must state that the claims folder has 
been reviewed.  All clinical findings 
must be reported in detail.  At the 
conclusion of the examination, the 
examiner should opine as to the following 
questions:  (a) Is it at least as likely 
as not that current left knee pathology 
is related to a left knee injury in 
service; (b) If the answer to the 
foregoing question is in the affirmative, 
has the veteran's left knee disability 
caused a right knee disability or a back 
disability, or resulted in an increase in 
severity of any right knee or back 
disability.  

3.  The RO should then review the claims 
of service connection for residuals of a 
left knee injury and for secondary 
service connection for right knee and 
back disabilities to determine whether 
they may be granted.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be given the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise appropriate.  No action is 
required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

